 



Exhibit 10.27(a)
EMPLOYMENT AGREEMENT
Jack O. Bovender Jr.
     This EMPLOYMENT AGREEMENT (the “Agreement”) dated November 16, 2006 is
entered into by and between Hercules Holding II, LLC (the “Company”) and Jack O.
Bovender Jr. (the “Executive”).
     In connection with the merger contemplated under that certain Agreement and
Plan of Merger by and among HCA Inc. (“HCA”), the Company and Hercules
Acquisition Corporation, dated July 24, 2006 (the “Merger Agreement”, and such
transaction being the “Merger”) the Company desires to employ Executive and to
enter into an agreement embodying the terms of such employment, effective as of
the consummation of the Merger (the “Closing”);
     After the Closing, the Company will own substantially all of the stock of
HCA; and
     Executive desires to accept such employment and enter into such an
agreement.
     In consideration of the promises and mutual covenants herein and for other
good and valuable consideration, the parties agree as follows:
     1. Term of Employment; Effectiveness. Subject to the occurrence of the
Closing, Executive shall be employed by HCA Management Services, L.P., an
affiliate of HCA existing solely as an employment vehicle for corporate
employees of HCA, on the terms and subject to the conditions set forth in this
Agreement until Executive’s employment is terminated in accordance with
Section 7 of this Agreement (the “Employment Term”). Notwithstanding any other
provision of this Agreement, the operative provisions of this Agreement shall
become effective only upon the Closing Date (as defined in the Merger
Agreement). In the event the Merger Agreement is terminated for any reason
without the Closing Date having occurred, this Agreement shall be terminated
without further obligation or liability of either party. Upon the Closing, the
Company will cause HCA to assume this Agreement and all references to “Company”
contained herein shall at all times thereafter refer to HCA.
     2. Position.
          a. During the Employment Term, Executive shall serve as the Chairman
and Chief Executive Officer of HCA. In such position, Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Board of Directors of HCA (the “Board”), which duties, authority and
responsibility are consistent with his existing position with HCA with respect
to the business of HCA. For so long as Executive is an officer with the Company,
Executive shall serve as a member of the Board. Executive shall, if requested,
also serve as a member of the Board of Directors of any affiliate of the
Company, without additional compensation.
          b. During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which

 



--------------------------------------------------------------------------------



 



would conflict or interfere with the rendition of such services either directly
or indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continue to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.
     3. Base Salary. During the Employment Term, HCA shall pay Executive a base
salary at the annual rate of $1,620,228, payable in regular installments in
accordance with HCA’s normal payroll practices. The Board will review
Executive’s salary annually, and Executive shall be entitled to such increases
in Executive’s base salary, if any, as may be determined in the sole discretion
of the Board, based upon such review. Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”
     4. Annual Bonus.
          a. With respect to the 2006 fiscal year, Executive shall be eligible
to receive the annual bonus to which Executive is otherwise entitled under the
HCA 2006 Senior Officer Performance Excellence Program as a “covered officer”
(as defined therein), to be paid at the target level on the Closing Date;
pursuant to such program, and as set forth in the Merger Agreement.
          b. With respect to each full fiscal year of HCA (a “Fiscal Year”)
occurring during the Employment Term, beginning with the 2007 Fiscal Year,
Executive shall be eligible to earn, pursuant to an annual bonus program to be
adopted by the Board, an annual bonus award (an “Annual Bonus”) equal to a
percentage of Executive’s Base Salary, based upon the extent to which annual
performance targets established by the Board are met or exceeded. The Annual
Bonus, if any, shall be paid to Executive within two and one-half (2.5) months
after the end of the applicable Fiscal Year. For the 2007 Fiscal Year, Executive
shall be eligible to earn a target bonus of (i) 120% of Base Salary (the “Target
Bonus”) if annual performance targets are met, (ii) 50% of the Target Bonus if a
lower “threshold” level of performance is achieved, or (iii) two times the
Target Bonus if “maximum” performance goals are achieved, with the Annual Bonus
amount being interpolated, in the sole discretion of the Board, in the event
that performance results exceed “threshold” goals but do not exceed “maximum”
goals. For the 2007 Fiscal Year, “target” performance will be $4,407 million in
EBITDA (which will be calculated in the same way it is calculated for purposes
of the vesting of options granted under the New Option Plan (as defined below)
that vest based on the attainment of EBITDA targets), “threshold” performance
will be 96.4%% of “target” and “maximum” performance will be 103.6% “of target”
performance (with appropriate adjustments by the Board for extraordinary
transactions and changes in capital expenditures). With respect to the 2008
Fiscal Year, the Board shall in good faith attempt to provide Annual Bonus
opportunities to Executive that are consistent with those applicable to the 2007
Fiscal Year, unless doing so would be adverse to the interests of HCA, the
Company or their shareholders. For later fiscal years, the Board will set bonus
opportunities in consultation with the Chief Executive Officer of HCA.
     5. Employee Benefits and Business Expenses. During the Employment Term,
Executive shall be entitled to participate in HCA’s pension and welfare benefit,
deferred

2



--------------------------------------------------------------------------------



 



compensation, cash incentive compensation and perquisite plans as in effect from
time to time for senior executives of HCA (collectively “Employee Benefits”). In
addition, during the Employment Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by HCA in accordance with HCA’s policies. During the Employment Term, HCA shall
also (a) provide Executive with Director’s and Officer’s indemnification and
insurance coverage to the extent that the Board determines to be reasonable, in
its sole discretion, for a company of the nature and size of HCA and (b) shall
continue Executive’s participation in HCA’s Supplemental Executive Retirement
Plan until such time as Executive has become fully vested in the maximum benefit
available to the Executive under that plan (including achieving the maximum
years of service) in accordance with the terms of the Merger Agreement.
     6. Equity Arrangements.
          a. In connection with the Merger, Executive shall (i) participate in
the equity compensation program established by HCA effective as of the Closing,
pursuant to which, on the Closing, Executive shall receive a grant of options to
purchase shares of common stock of HCA (with an exercise price of $51.00 per
share) pursuant to a stock incentive plan to be adopted by HCA (the “New
Options”, and any shares of common stock acquired upon exercise of such New
Options, “Option Stock”, with the plan being the “New Option Plan”), (ii) be
permitted to rollover existing HCA stock options and/or shares of HCA common
stock (or have such options and/or shares cashed out in connection with the
Merger and (iii) execute a stockholder’s agreement and such other related
agreements that are in forms reasonably acceptable to Executive and the Company
(such agreements, together with the option grant and stock incentive plan, the
“Equity Agreements”). Executive’s New Options (ignoring Executive’s possible
receipt of 2x Time Options, as defined and discussed below in Section 6(b)) will
cover approximately 0.0375 times 10% of the fully diluted equity of HCA on the
Closing Date (10% of the fully diluted equity of HCA on the Closing Date being
the “Option Pool”).
          b. HCA will reserve 10% of the Option Pool to be granted on the
following terms (these options being the “2x Time Options”). HCA agrees that
after Closing Date, it will grant 100% of the 2x Time Options to one or more of
Jack Bovender, Richard Bracken, R. Milton Johnson, Samuel Hazen, W. Paul
Rutledge, Beverly Wallace, and Charles Hall (the “Tier 1 Executives”). The
individual allocations will be based upon each executive’s contribution to HCA
and the Company between the Closing and the date of grant as determined by the
Board in consultation with the Chief Executive Officer (provided that the fact
that Jack Bovender may have retired prior to the grant date will not be held
against him in making such allocation and shall not preclude him from receiving
2x Time Options). A percentage of the 2x Time Options will be vested and
exercisable on the date of grant, such percentage corresponding to the
percentage of the period measured between the Closing Date and the fifth
anniversary of the Closing Date that has elapsed as of the grant date. The 2x
Time Options will otherwise vest pursuant to the schedule generally used in
connection with HCA’s other time-vesting options, subject to continued
employment (or special provisions governing retirement as may be mutually agreed
to by an Executive and the Company or HCA). The 2x Time Options will have an
exercise price of $102 per share (subject to adjustment to take into account any
share splits, extraordinary cash dividends, or other adjustment events under
Section 8 of the New Option Plan, in any case made on or after Closing). The
Board will in good faith attempt to time the

3



--------------------------------------------------------------------------------



 



grant of the 2x Time Options relatively near in time to but before the earlier
of (i) a “Change in Control” or “Public Offering” as defined in the New Option
Plan or (ii) the time at which the Board in its good faith judgment, believes
that it is likely that the fair market value per share of HCA common stock will
soon thereafter exceed the proposed exercise price of the 2x Time Options, but
not later than the fifth anniversary of the Closing Date. The form of the award
agreement for the 2x Time Options will otherwise be consistent with the terms of
time-vesting options that the Executive is granted in connection with the
Closing. If an executive’s employment is terminated, then any 2x Time Options
which are forfeited (or 2x option shares which are repurchased) would be
re-issued to the other then-remaining Tier 1 Executives or the person who is
chosen to replace the forfeiting Tier 1 Executive.
          c. In connection with the foregoing, Executive hereby acknowledges his
or her commitment to invest in the Company or HCA as agreed to in that certain
Management Investment Letter agreement between the Executive and the Company, in
an amount as described under the sub-heading “Equity Roll Over Commitments” in
HCA’s definitive proxy statement filed October 17, 2006.
     7. Termination. The Employment Term and Executive’s employment hereunder
may be terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 90 days advance written
notice of any resignation of Executive’s employment; provided, however, that the
Company may elect to accelerate the effective date of such resignation, and such
acceleration shall not be deemed a termination of Executive’s employment without
Cause (as defined below) by the Company. Notwithstanding any other provision of
this Agreement, and subject to the provisions of the Equity Agreements, the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.
          a. By the Company For Cause or By Executive Without Good Reason.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s voluntary resignation without Good Reason (as
defined below).
          (ii) For purposes of this Agreement, “Cause” shall mean Executive’s:
     (A) willful and continued failure to perform his or her material duties
with respect to the Company or it subsidiaries which continues beyond ten
(10) business days after a written demand for substantial performance is
delivered to Executive by the Company (the “Cure Period”); or
     (B) willful or intentional engaging by Executive in material misconduct
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Sponsor Group (as defined in Section 8 below) or their respective
affiliates; or

4



--------------------------------------------------------------------------------



 



     (C) conviction of, or a plea of nolo contendere to, a crime constituting
(x) a felony under the laws of the United States or any state thereof or (y) a
misdemeanor for which a sentence of more than six months’ imprisonment is
imposed; or
     (D) willful and material breach of the Equity Agreements, or Executive’s
engaging in any action in breach of the covenants set forth in Section 8, which
continues beyond the Cure Period (to the extent that, in the Board’s reasonable
judgment, such breach can be cured).
For purposes of this Section 7(a)(ii), an action will not be considered
“willful” unless taken in bad faith or without the reasonable belief that it was
in the best interest of HCA.
          (iii) If Executive’s employment is terminated by the Company for Cause
or if Executive voluntarily resigns without Good Reason (other than due to
Executive’s death or Disability (as defined in Section 7(b) below)), Executive
shall be entitled to receive:
     (A) any Base Salary earned, but unpaid, through the date of termination;
     (B) any Annual Bonus earned, but unpaid, as of the date of termination for
the immediately preceding Fiscal Year, paid in accordance with Section 4 (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with HCA);
     (C) reimbursement, within 60 days following submission by Executive to the
Company and HCA of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with HCA policy
prior to the date of Executive’s termination; so long as claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company and HCA within 90 days following the date of
Executive’s termination of employment; and
     (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of HCA, (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).
     Following such termination of Executive’s employment by the Company for
Cause or voluntary resignation by Executive without Good Reason (other than due
to Executive’s death or Disability), except as set forth in this
Section 7(a)(iii) or the Equity Agreements, Executive shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.
     b. Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes disabled (within the meaning of Section 409A of the Internal
Revenue Code (such incapacity is hereinafter referred to as “Disability”)). Any
question as to the existence of the Disability of

5



--------------------------------------------------------------------------------



 



Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of this Agreement, and the
Company shall bear the costs of retaining the independent physician.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights; and
     (B) a pro rata portion of the Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for the Fiscal Year
in which such termination occurs, based upon HCA’s actual results for the year
of termination and the percentage of the Fiscal Year that shall have elapsed
through the date of Executive’s termination of employment, payable to Executive
pursuant to Section 4 had Executive’s employment not terminated (a “Prorated
Bonus”).
     Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii) or the Equity Agreements, Executive
shall have no further rights to any compensation or any other benefits from the
Company or any of its affiliates.
     c. By the Company Without Cause or By Executive Due to Voluntary
Resignation for Good Reason.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause (other than by reason of Executive’s
Disability) and shall terminate automatically upon Executive’s voluntary
resignation for Good Reason.
          (ii) For purposes of this Agreement, “Good Reason” shall mean:
     (A) (I) a reduction in Executive’s Base Salary (other than a general
reduction in Base Salary that affects all similarly situated employees (defined
as all employees within the same HCA pay grade as that of Executive) in
substantially the same proportions that the Board implements in good faith after
consultation with the Chief Executive Officer and Chief Operating Officer of
HCA), or (II) a reduction in Executive’s annual incentive compensation
opportunity, or (III) the reduction of benefits payable to Executive under HCA’s
Supplemental Executive Retirement Plan, in each case other than any isolated,
insubstantial and inadvertent failure by the Company or HCA that is not in bad
faith and is cured within ten (10) business days after Executive gives the
Company written notice of such event; or

6



--------------------------------------------------------------------------------



 



     (B) a substantial diminution in Executive’s title, duties and
responsibilities, other than any isolated, insubstantial and inadvertent failure
by the Company or HCA that is not in bad faith and is cured within ten
(10) business days after Executive gives the Company written notice of such
event; or
     (C) a transfer of Executive’s primary workplace to a location that is more
than twenty (20) miles from his or her workplace as of the date of this
Agreement.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of Executive’s Disability), or if Executive
voluntarily resigns with Good Reason, Executive shall be entitled to receive:
     (A) the Accrued Rights;
     (B) subject to Executive’s execution and delivery of a general release of
claims against the Company and its affiliates in a form reasonably acceptable to
the Company and Executive’s continued compliance with the provisions of
Sections 8 and 9, payment of an amount equal to the product of (I) three times
the sum of (II) Executive’s (x) then Base Salary and (y) Annual Bonus paid or
payable in respect of the Fiscal Year immediately preceding the Fiscal Year in
which such termination occurs, payable over a two-year period (or such shorter
period as may be required by applicable tax laws) (the “Severance Period”);
     (C) a Prorated Bonus;
     (D) continued coverage under HCA’s group health plans during the Severance
Period on the same basis as such coverage was provided immediately prior to
Executive’s termination of employment; provided that, in order to facilitate
such coverage, the Executive, in accordance with HCA’s policies in effect at the
time of Executive’s termination, agrees to elect continuation coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (the amounts described in clauses (B), (C) and
(D) hereof being referred to as the “Severance Benefits”);
     (E) notwithstanding any provision to the contrary in the New Option,
Executive’s vested New Options will remain exercisable until the first
anniversary of the termination of Executive’s employment.
     Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s Disability) or voluntary resignation
with Good Reason by Executive, Executive shall be permitted to choose to have
Executive’s covenants described in Section 8(a)(i) (as well as any similar
covenant in HCA’s shareholder’s agreement) waived in lieu of receiving the
Severance Benefits; and, except as set forth in this Section 7(c)(iii) or the
Equity Agreements, Executive shall have no further rights to any compensation or
any other benefits from the Company or any of its affiliates.

7



--------------------------------------------------------------------------------



 



          d. Retirement. Notwithstanding any provisions to the contrary in the
New Options or HCA’s shareholder’s agreement, in the event of (i) any
termination of Executive’s employment after Executive has attained 62 years of
age (other than a termination by the Company for Cause) or (ii) a termination of
the Executive’s employment by the Company without Cause, then (A) neither the
Executive nor the Company shall have any put or call rights with respect to
Executive’s New Options or Option Stock, (B) the unvested New Options held by
the Executive that vest solely based on the passage of time will vest as if
Executive’s employment had continued through the next three anniversaries of
their date of grant, (C) the unvested New Options held by Executive that are
performance options will remain outstanding and will vest, if at all, on the
next three dates that they would have otherwise vested had Executive’s
employment continued, based upon the extent to which performance goals are met,
(D) Executive’s New Options will remain exercisable until the second anniversary
of the last date on which his performance-based New Options are eligible to
vest, except that Executive’s New Options that are granted with a strike price
equal to two times that of his performance-based New Options will remain
exercisable until the fifth anniversary of the last date on which his
performance-based New Options are eligible to vest, and (E) continued coverage
under HCA’s group health plans (on the same basis as such coverage was provided
immediately prior to Executive’s termination of employment) for Executive and
his spouse as of the date of this Agreement until, in each case, the Executive
and his spouse attains 65 years of age. The provisions of this Section 7(d) are
in addition to (and not in lieu of) the provisions of Sections 7(a)(iii),
7(b)(ii) and 7(c)(iii).
          e. Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          f. Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates to which the Executive was appointed as a result of
Executive’s employment with the Company or was appointed at the direction of the
Sponsor Group.
     8. Non-Competition; Non-Solicitation.
          a. Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its affiliates and, subject to the
provisions of Section 7(c)(iii), accordingly agrees as follows:
     (i) During the Employment Term and, for a period of twenty-four (24) months
following the date Executive ceases to be employed hereunder for any reason (the
“Restricted Period”), Executive will not directly or indirectly:

8



--------------------------------------------------------------------------------



 



  (A)   engage in any business that competes with the business of the Company or
its affiliates (including businesses which the Company or its affiliates have
specific plans to conduct in the future, as to which the Company or its
affiliates have taken steps towards commencing and as to which Executive has
participated in such planning) in any geographical area where the Company or its
affiliates manufactures, produces, sells, leases, rents, licenses or otherwise
provides its products or services (a “Competitive Business”);     (B)   enter
the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;     (C)   acquire a financial interest in, or otherwise
become actively involved with, any Competitive Business, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or     (D)   interfere with, or attempt to interfere
with, business relationships (whether formed before, on or after the date of
this Agreement) between the Company or any of its affiliates and customers,
clients, or suppliers of the Company or its affiliates.

     (ii) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or quotation system or
on the over-the-counter market if Executive (x) is not a controlling person of,
or a member of a group which controls, such person and (y) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.
     (iii) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

  (A)   solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or     (B)   hire any
such employee who was employed by the Company or its affiliates as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to, the termination of Executive’s employment with the Company.

9



--------------------------------------------------------------------------------



 



     (iv) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.
     (v) Notwithstanding the foregoing, the term “affiliates” as used in Section
8(a) will not include any member of the Sponsor Group (as defined below) or
their affiliates that are not engaged in Competitive Business. For purposes of
this Agreement, the term “Sponsor Group” shall mean Bain Capital Partners LLC,
Kohlberg Kravis Roberts & Co. L.P., and Merrill Lynch Global Private Equity.
          b. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     9. Confidentiality.
          a. Executive will not at any time (whether during or after Executive’s
employment hereunder): (i) retain or use for the benefit, purposes or account of
Executive or any other Person; or (ii) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information —including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
          b. “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

10



--------------------------------------------------------------------------------



 



          c. Except as required by law, Executive will not disclose to anyone,
other than Executive’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided that Executive may disclose to
any prospective future employer the provisions of Sections 8 and 9 of this
Agreement provided they agree to maintain the confidentiality of such terms.
          d. Upon termination of Executive’s employment hereunder, Executive
shall (i) cease and not thereafter commence use of any Confidential Information
or intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its subsidiaries or affiliates;
(ii) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, its affiliates and subsidiaries, except that Executive
may retain only those portions of any personal notes, notebooks and diaries
(including Executive’s personal rolodex) that do not contain any Confidential
Information; and (iii) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Executive
is or becomes aware.
     10. Specific Performance; Forfeiture of Certain Equity.
          a. Executive acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of Section 8 or
Section 9 would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.
          b. In the event that the Executive breaches these covenants during the
Restricted Period, in addition to other remedies, the Company will be entitled
to recover any payments made by the Company to the Executive in respect of the
repurchase of the Executive’s New Options and Option Stock (except that, with
respect to the Option Stock, such recovery will be limited to only the amounts,
if any, that the Executive received in excess of the exercise price paid by the
Executive in acquiring such Option Stock, on a net after-tax basis).
     11. Miscellaneous.
          a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to conflicts
of laws principles thereof.

11



--------------------------------------------------------------------------------



 



          b. Dispute Resolution. Except as otherwise provided in Section 10 of
this Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in Nashville, Tennessee, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 11(b) (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees. If Executive
substantially prevails on any of his substantive legal claims, then the Company
shall pay all legal fees incurred by Executive to arbitrate the dispute, and all
arbitration fees.
          c. Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive
hereunder. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
          d. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          e. Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          f. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is (i) an affiliate of
the Company, so long as such affiliate maintains sufficient assets to satisfy
the Company’s obligation hereunder, (ii) a successor in interest to
substantially all of the

12



--------------------------------------------------------------------------------



 



business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor person or entity.
          g. No Set Off; No Mitigation. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates. Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement by
seeking other employment, taking into account the provisions of Section 8 of
this Agreement.
          h. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to Hercules Holding II, LLC, to:
Merrill Lynch Global Private Equity
Four World Financial Center, Floor 23
New York, NY 10080
Attention: George A. Bitar
Telecopy: (212) 449-1119
and
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Attention: Chris Gordon
Telecopy: (617) 516-2010
and
Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, CA 94025
Attention: James C. Momtazee
Telecopy: (650) 233-6584

13



--------------------------------------------------------------------------------



 



and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Andrea K. Wahlquist, Esq.
Telecopy: (212) 455-2502
If to HCA Inc., to
HCA Inc.
One Park Plaza
Nashville, TN 37203
Attn: General Counsel
Telecopy: (615) 344-1531
and copies to:
Merrill Lynch Global Private Equity
Four World Financial Center, Floor 23
New York, NY 10080
Attention: George A. Bitar
Telecopy: (212) 449-1119
and
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Attention: Chris Gordon
Telecopy: (617) 516-2010
and
Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, CA 94025
Attention: James C. Momtazee
Telecopy: (650) 233-6584
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Andrea K. Wahlquist, Esq.
Telecopy: (212) 455-2502

14



--------------------------------------------------------------------------------



 



     If to Executive:
     To the Executive’s address of record on the books of the Company.
          j. Prior Agreements. This Agreement supercedes all prior agreements
and understandings (including verbal agreements) between Executive and the
Company and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.
          k. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. The Company shall pay to Executive reasonable fees, and
reimburse Executive’s reasonable related business expenses incurred by Executive
in connection with Executive’s provision of such services. This provision shall
survive any termination of this Agreement.
          l. Withholding Taxes. The Company or HCA may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
          m. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          n. Compliance with Section 409A. This Agreement is intended to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and will be so interpreted. Notwithstanding anything herein to the contrary,
(i) if at the time of Executive’s termination of employment hereunder Executive
is a “specified employee” as defined in Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent the imposition of any accelerated or additional tax under Section 409A
of the Code, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, the parties agree to restructure the payments or benefits to comply with
Section 409A of the Code in a manner which does not diminish the value of such
payments and benefits to the Executive.
          o. Future Change in Control. The Company and the Executive agree to
work together in good faith to try to address any issues posed by Sections 280G
and 4999 of

15



--------------------------------------------------------------------------------



 



the Code that could arise as a result of a change in control of HCA (within the
meaning of Section 280G of the Code) that occurs after the Closing.
     p. Option Adjustment. The Company agrees to indemnify Executive against any
adverse tax consequences (including, without limitation, under Section 409A and
4999 of the Code), if any, that result from the adjustment by the Company or HCA
of stock options held by the Executive in connection with the Merger or the
payment of any extraordinary cash dividends after the Closing. For the avoidance
of doubt, this indemnity does not extend to tax consequences that arise upon the
“cash out” of Executive’s existing HCA stock options on the Closing (or
otherwise upon the exercise of Executive’s stock options).
[Remainder of Page Intentional Left Blank]

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

      HERCULES HOLDING II, LLC   JACK O. BOVENDER JR. /s/ Chris Gordon

 
/s/ Jack O. Bovender, Jr.

 
By: Chris Gordon     Title: President    

17